Citation Nr: 1217527	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back, currently evaluated as 30 percent disabling.

2.  Entitlement to a separate compensable rating for neurological residuals of status post anterior cervical diskectomy and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing before the undersigned in December 2010.  The Board remanded the case to the RO in July 2011.  Since then, in January 2012, the RO increased the Veteran's rating for his service-connected status post anterior cervical diskectomy and fusion, C6-C7, from 20 percent to 30 percent.  

The Board had referred the issue of service connection for upper back disability to the RO in July 2011.  However, it does not appear that any action has been taken on this matter.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

To the extent that the Veteran's contention that he should received a separate rating for neurological residuals of his service-connected cervical spine disability may imply a claim for an increased rating for the already service-connected and separately rated carpal tunnel syndrome, right wrist, this matter is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a February 2012 written communication, the Veteran effectively withdrew his appeal on the issue of an increased rating for service-connected status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back.   

2.  Service connection has already been established for carpal tunnel syndrome of the right wrist, and a separate 30 percent rating for this disability based on impairment of the medial nerve has already been granted. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of a higher rating for status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for a separate compensable rating for impairment of the median nerve related to status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including d Code 8515 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal concerning the rating to be assigned for status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue and it is dismissed. 

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn. 

II.  Separate compensable rating for neurological residuals.

The Board is of the opinion that a separate compensable rating for neurological residuals related to the status post anterior cervical diskectomy and fusion is precluded as a matter of law.  

On VA examination in August 2011, the examiner reported cervical degenerative disk disease with evidence of right cervical radiculopathy affecting the median nerve.  However, a 30 percent rating is already in effect under Diagnostic Code 8515 for impairment of the median nerve due to carpal tunnel syndrome.  Under 38 C.F.R. § 4.14, the evaluation of the same disability under various diagnoses is to be avoided.  As such, a separate compensable rating for impairment of the median nerve would appear to be precluded by law.  To the extent that the Veteran may be arguing that a higher rating for impairment of the median nerve is warranted, the Board has referred such matter to the RO in the Introduction of this decision.  

There is no need to undertake review of the question of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) since when the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132.  At any rate, the record does show that a VCAA notice letter was furnished to the Veteran in December 2007 in connection with the claim for an increased rating for cervical spine disability, the claim from with the claim for a separate compensable rating for neurological impairment derives.  All otherwise required assistance, including an examination, has been furnished to the Veteran.



ORDER

The appeal on the issue of a higher rating for status post anterior cervical diskectomy and fusion, C6-C7, to include muscle spasms in the back, is dismissed.  

Entitlement to a separate compensable rating for neurological residuals of status post anterior cervical diskectomy and fusion is not warranted.  To this extent, the appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


